ACCEPTED
                                        04-16-00316-CV
                            FOURTH COURT OF APPEALS
04-16-00316-CV                   SAN ANTONIO, TEXAS
                                    6/1/2016 2:17:29 PM
                                         KEITH HOTTLE
                                                 CLERK




                        FILED IN
                 4th COURT OF APPEALS
                  SAN ANTONIO, TEXAS
                 06/1/2016 2:17:29 PM
                   KEITH E. HOTTLE
                         Clerk